Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.
Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recites the limitation “the one or more layers of transparent conductive oxide" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the one or more layers of transparent conductive oxide” relates back to “at least one layer of transparent conductive oxide” cited in claim 1, lines 4-5.
For purpose of compact prosecution, “the one or more layers of transparent conductive oxide” will be treated as if it were “the layer of transparent conductive oxide.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu).
Regarding Claim 1: Qiu discloses a passivation process (see Qiu, Figs.1D -1F and 3 as shown below, Fig.2, and ¶ [0001]) comprising the successive steps of: 

    PNG
    media_image1.png
    305
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    950
    media_image2.png
    Greyscale

100) based on crystalline silicon, a layer of silicon oxide (108) (note: layer 110 also considered as a phosphorus doped silicon oxide layer because it is formed by thermal oxidation of a portion of the light-receiving surface of silicon substrate 100), and at least one layer of transparent conductive oxide (112/116/119/indium tin oxide (ITO)) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, ¶ [0026], ¶ [0028]- ¶ [0029], and ¶ [0032]); and 
b) applying a hydrogen-containing plasma to the stack, step b) being executed at a suitable temperature so that hydrogen atoms of the hydrogen-containing plasma diffuse to the interface between the substrate (100) and the layer of silicon oxide (108) (note: Qiu teaches bombardments can modify microscopic structures of the ARC film, such as bonding or loosening hydrogen in the film; therefore, ordinary skill in the art recognize that the loosening hydrogen from ARC film 112/116 will be diffused into the underling layers including the interface between the substrate 100 and silicon dioxide layer 108) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0033]- ¶ [0039]).  
Regarding Claim 2: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein the hydrogen-containing plasma applied in step b) contains at least one gas selected from NH3 and H2 (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0034]- ¶ [0036]).
Regarding Claim 3: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein a temperature at which step b) is executed is room temperature to 500°C) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the wafer temperature through routine experimentation and optimization to obtain optimal or desired device performance because the wafer temperature is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 4: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein the hydrogen-containing plasma is applied in step b) with a power density comprised between 1 x 10-3 W.cm-2 and 2x 10-2 W.cm-2 (0.05 -1 W.cm-2= 5 x 10-2 W.cm-2 – 1 W.cm-2) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).
Qiu teaches a larger ranges than the claimed limitation; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma power density through routine experimentation and optimization to obtain optimal or desired device performance because the plasma power density is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective 
Regarding Claim 5: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein the hydrogen-containing plasma is applied in step b) with a pressure comprised between 1.5 torr and 2.5 torr (100 mT and 20T) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).  
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma pressure through routine experimentation and optimization to obtain optimal or desired device performance because the plasma pressure is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 6: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein step b) is executed under an atmosphere containing an inert gas selected from Ar and N2 (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0034]- ¶ [0036]).
Regarding Claim 7: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein step b) is executed for a time comprised between 5 minutes and 90 minutes (60 minutes and 1800 minutes/30 second or less) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0038]).

Regarding Claim 8: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein the layer of silicon oxide (108) of the stack provided in step a) has a thickness smaller than or equal to 4 nm (1- 40nm) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0028]).  
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of silicon oxide (108) through routine experimentation and optimization to obtain optimal or desired device performance because the thickness of silicon oxide (108
Regarding Claim 16: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein a temperature at which step b) is executed is comprised between 400°C and 550°C (room temperature to 500°C) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the wafer temperature through routine experimentation and optimization to obtain optimal or desired device performance because the wafer temperature is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 17: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein the hydrogen-containing plasma is applied in step b) with a power density comprised between 5x10-3 W.cm-2 and 1x 10-2 W.cm-2 (0.05 -1 W.cm-2= 5 x 10-2 W.cm-2 – 1 W.cm-2) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).
Qiu teaches a larger ranges than the claimed limitation; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma power density through routine experimentation and optimization to obtain optimal or desired device performance because the plasma power density is a result-effective variable and there is no evidence 
Regarding Claim 18: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein the hydrogen-containing plasma is applied in step b) with a pressure comprised between 1.7 torr and 2.2 torr (100 mT and 20T) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).  
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma pressure through routine experimentation and optimization to obtain optimal or desired device performance because the plasma pressure is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 19: Qiu discloses a passivation process as set forth in claim 1 as above. Qiu further teaches wherein step b) is executed for a time comprised between 10 minutes and 30 minutes (60 minutes and 1800 minutes/30 second or less) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0038]).
Qiu teaches a larger minutes than the claimed invention; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu) as applied to claim 1 above, and further in view of Lee et al. (U.S. 2015/0357510 A1, hereinafter refer to Lee).
Regarding Claim 9: Qiu discloses a passivation process as applied to claim 1 above. Qiu is silent upon explicitly disclosing wherein the one or more layers of transparent conductive oxide have a total thickness comprised between 10 nm and 200 nm.  
Before effective filing date of the claimed invention the disclosed one or more layers of transparent conductive oxide were known to have a total thickness comprised between 10 nm and 200 nm in order to form anti-reflection film.
For support see Lee, which teaches wherein the one or more layers of transparent conductive oxide (24) have a total thickness comprised between 10 nm and 200 nm (50 nm and 200 nm) (note: thickness of the anti-reflection film 24 may be equal to or similar to those of the first passivation film 22) (see Lee, Fig.4G and ¶ [0052]- ¶ [0054]).  
24) to have a total thickness comprised between 10 nm and 200 nm (50 nm and 200 nm) (note: thickness of the anti-reflection film 24 may be equal to or similar to those of the first passivation film 22) as taught by Lee in order to form anti-reflection film (see Lee, Fig.4G and ¶ [0052]- ¶ [0054]).
The combination of Qiu and Lee teaches an overlapping thickness as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of transparent conductive oxide (24) through routine experimentation and optimization to obtain optimal or desired device performance because the thickness of transparent conductive oxide (24) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu) as applied to claim 1 above, and further in view of Nguyen et al. (U.S. Pat. No. 8,932,495 B1, hereinafter refer to Nguyen).
Regarding Claims 10-11: Qiu discloses a passivation process as applied to claim 1 above. Qiu is silent upon explicitly disclosing wherein the transparent conductive oxide is selected from an indium oxide and a zinc oxide (as claimed in claim 10);

Before effective filing date of the claimed invention the disclosed material were known as an alternative material to indium tin oxide (ITO) in order to obtain transparent conductive oxide layer.
For support see Nguyen, which teaches the transparent conductive oxide layer wherein the transparent conductive oxide is selected from an indium oxide and a zinc oxide (note: zinc indium oxide is equivalent to the claimed limitation of “indium oxide and a zinc oxide”) (see Nguyen, col.3, lines 10-40 and col.4, lines 20-50) (as claimed in claim 10);
wherein the transparent conductive oxide is selected from a zinc oxide, an aluminium-doped zinc oxide and a boron-doped zinc oxide (see Nguyen, col.3, lines 10-40 and col.4, lines 20-50) (as claimed in claim 11).
Qiu discloses the claimed invention except for the material of transparent conductive oxide.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Qiu and Nguyen to enable the known material as taught by Nguyen in order to enable the recited material as alternative material to indium tin oxide (ITO), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu) and Nguyen et al. (U.S. Pat. No. 8,932,495 B1, hereinafter refer to Nguyen) as applied to claim 10 above, and further in view of Haight et al. (U.S. 2017/0104113 A1, hereinafter refer to Haight).
Regarding Claim 20: Qiu discloses a passivation process as applied to claim 10 above. Qiu is silent upon explicitly disclosing wherein the indium oxide is chosen from indium-tin oxide, a fluorine-doped indium oxide, a hydrogen-containing indium oxide and a tungsten-doped indium oxide, and 
the zinc oxide is chosen from an aluminum-doped zinc oxide and a boron-doped zinc oxide.
Before effective filing date of the claimed invention the disclosed material were known as an alternative material to indium tin oxide (ITO) in order to obtain transparent conductive oxide layer.
For support see Haight, which teaches wherein the indium oxide is chosen from indium-tin oxide, a fluorine-doped indium oxide, a hydrogen-containing indium oxide and a tungsten-doped indium oxide (see Haight, ¶ [0042]), and 
the zinc oxide is chosen from an aluminum-doped zinc oxide and a boron-doped zinc oxide (see Haight, ¶ [0042]).
Qiu discloses the claimed invention except for the material of transparent conductive oxide.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Qiu, Nguyen, and Haight to enable the known material as taught by Haight in order to enable the recited material as alternative material to indium tin oxide (ITO), since it has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/BITEW A DINKE/Primary Examiner, Art Unit 2896